Citation Nr: 1520641	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 40 percent for fibromyalgia on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2000 to August 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In September 2014, the Board denied entitlement to a schedular disability evaluation in excess of 40 percent for service-connected fibromyalgia.  At that time, the Board also remanded the issue of entitlement to a rating in excess of 40 percent on an extraschedular basis, so the case could be referred to VA's Director of Compensation for extraschedular consideration.  

FINDING OF FACT

Entitlement to an extraschedular rating in excess of 40 percent for fibromyalgia was denied by VA's Director of Compensation Service; the Board does not have jurisdiction to review that decision.


CONCLUSION OF LAW

The issue of entitlement to a rating in excess of 40 percent for fibromyalgia on an extraschedular basis is not a justiciable issue and the claim is dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 511(a), 7104 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is in receipt of a 40 percent schedular rating for service-connected fibromyalgia.  As noted in the Board's September 2014 decision, this is the maximum schedular rating for fibromyalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2014).

Under Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veteran's Claims (Court) held that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board (or RO) must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service (Under Secretary and the Director) to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2014) (changing the nomenclature to the Director of Compensation Service).

Accordingly, once the RO and the Board perform a threshold inquiry into whether a veteran qualifies for extra-schedular consideration, "only the Under Secretary and the Director have the authority to award an extra-schedular rating . . . ."  Thun v. Shinseki, 572 F.3d 1366, 1370 (Fed. Cir. 2009).  

In the September 2014 decision, the Board determined that the first two Thun elements were met and remanded the case so the RO could refer the case to the Director of Compensation Service for extraschedular consideration.  In December 2014, the Director determined that an extraschedular evaluation in excess of 40 percent for fibromyalgia was not established based on the facts of the Veteran's case.

The Board has jurisdiction to review all questions in a matter which under 38 U.S.C. § 511(a) are subject to decision by the Secretary.  See 38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2014).  Section 511(a) states:  "The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans."  If a decision is committed by statute to the Secretary's discretion, and where by statute or regulation there exists a judicially manageable standard limiting the Secretary's discretion, the Board must review the Secretary's decision to insure that it was made within the statutory or regulatory confines.  See Meakin v. West, 11 Vet. App. 183, 186 (1998) (holding that the Board had jurisdiction to review the Secretary's determination of whether a veteran was eligible for fee-basis outpatient treatment because the Secretary had promulgated regulatory guidance).

"However, where a decision is committed to the discretion of the Secretary and no manageable standards exist to evaluate that decision, the decision is committed to the Secretary's discretion absolutely, and the Board lacks jurisdiction to review such a determination."  Werden v. West, 13 Vet. App. 463, 467 (2000) (holding that the Board lacked jurisdiction to review the manner in which the Secretary disbursed a special adaptive housing grant, as the manner of disbursement is committed solely to the Secretary's discretion); see Malone v. Gober, 10 Vet. App. 539, 544-45 (1997) (holding that the Court was precluded from reviewing the Secretary's determination regarding nursing-home care because the decision was committed by statute to the Secretary's unfettered discretion and the Secretary had not promulgated any regulations limiting his discretion).

The Court has explained that an all-purpose "abuse of discretion" standard is not appropriate where a decision has been committed to the Secretary's discretion and no criteria exist to measure the decision.  See Malone, 10 Vet. App. at 544-45; Darrow v. Derwinski, 2 Vet. App. 303, 306 (1992).  The purpose of appellate review, whether by the Board or by the Court, is to ensure that the facts found and the laws applied were appropriate.  Where the decision is absolutely discretionary, it is impossible for the Board to certify whether the necessary facts existed to satisfy the applicable law.  See Heckler v. Chaney, 470 U.S. 821, 830, 105 S.Ct. 1649, 16544, 84 L.Ed.2d 714 (1985) (stating that if no judicially manageable standards are available for judging how and when an agency should exercise its discretion, then it is impossible to evaluate agency action for 'abuse of discretion.') (emphasis added); see also Tulingan v. Brown, 9 Vet. App. 484, 488 (1996) (Farley, J., concurring) (pointing out that the committed-to-agency-discretion rule was part of the common law of judicial review of agency action).  Instead, the only method of review available to the Board or the Court would be to exercise its own discretion in substitution of the Secretary's discretion.  Such de novo review is clearly contrary to Congress' intent when the plain language of the statute vests absolute discretion in the Secretary and the Secretary has not limited his discretion by regulation.  Generally, where a decision is committed to the Secretary's sole discretion, Congress has determined that there are questions of policy or resource management that are to be made by the executive branch and are not appropriate for judicial interference.  See Webster v. Doe, 486 U.S. 592 (1988); Heckler, 470 U.S. at 830.

Applying the above analysis to the present case, there is no question that the Board has jurisdiction to review the factual determinations used to determine whether a veteran qualifies for an extraschedular rating; that is, whether to refer a case to the Under Secretary or the Director.  Thun, 572 F.3d at 1371.  "[F]actual findings adverse to the claimant with regard to the extra-schedular claim . . . will be reviewable by the Veterans Court . . ."  Id.

However, the Board does not have jurisdiction to review the manner in which the Under Secretary or the Director assigns an extraschedular rating.  Under the terms of the implementing regulation, the rating is determined in a manner the Under Secretary or the Director deems appropriate "to accord justice."  See 38 C.F.R. § 3.321(b)(1).  In terms of standards to evaluate the decision, "to accord justice" is not more manageable than "in the interest of the veteran and the Government," which the Court found to be unmanageable.  See Werden, 13 Vet. App. at 467.  Thus, the manner in which an extraschedular rating is assigned is committed solely to the Under Secretary or the Director's discretion.  This is exactly the type of question of policy or resource management that is made by the executive branch and is not an appropriate matter for judicial review. 

The delineation between legal determinations and policy determinations properly allocates power within the agency.  Board decisions are not precedential and the Board is not required to be consistent in its decision making.  See 38 C.F.R. § 20.1303 (2014).  Rather, Board decisions are subject to variance.  Hudgens v. Gibson, 26 Vet. App. 558, 566 (2014) (Kasold, J. dissenting).  Policy determinations are committed to other agency officials, such as the Under Secretary and the Director, to better provide consistency and inform the development and revision of statutes, regulations, and other authorities.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015).

In Wages, the Court held that Director's decision to award a total disability rating based on individual unemployability (TDIU) on an extraschedular basis under 38 C.F.R. § 4.16(b) is not a policy decision because the decision is not left to the Director's discretion.  The Court explained that the language of the regulation requiring that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled" creates an obligation impervious to discretion.  Id. at 237 (quoting § 4.16(b)).  The Court concluded that the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Id. at 238.

A comparison of the Under Secretary and the Director's authority to assign extraschedular benefits under § 4.16(b) and § 3.321(b) shows that the decision to assign extraschedular benefits under § 3.321(b) is a policy decision.  Unlike § 4.16(b), § 3.321(b) gives the Under Secretary and the Director the discretion to assign any rating, presumably zero to 100 percent, that in their opinion is necessary to accord justice.  In contrast, the Under Secretary and the Director have no discretion to award benefits under § 4.16(b) once the Board or RO find that a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities as the policy is expressly spelled out in the regulation.  Id. at 237.  A determination regarding the level of the Veteran's disability under § 3.321(b), and by extension the adequacy of the rating schedule, is fundamentally different than the factual question of whether a Veteran can work.  

Furthermore, the regulatory history of extraschedular ratings supports the conclusion that such ratings are outside the Board's jurisdiction.  See, e.g., VA Regulations and Procedures 1142(A) (1947) (noting that the Board may make only a recommendation in such determinations).

In sum, as § 3.321(b) gives the Under Secretary and the Director the discretion to assign an extraschedular rating and no manageable standards exist to evaluate that decision, the Board lacks jurisdiction to review such decision.  Werden, 13 Vet. App. at 467.  Accordingly, the issue of entitlement to a rating in excess of 40 percent for fibromyalgia on an extraschedular basis is dismissed for lack of jurisdiction and because there is effectively no error of fact or law to address.  38 U.S.C.A. § 7104.


ORDER

The appeal of the issue of entitlement to a rating in excess of 40 percent for fibromyalgia on an extraschedular is dismissed.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


